Title: From George Washington to John Glover, 23 September 1782
From: Washington, George
To: Glover, John


                  Sir
                     
                     Head Quarters 23d Septemr 1782
                  
                  I have received your Favor of the 24th of August.
                  In the present State of the Army—and the Difficulty attendg the Recruitg Service in all the States—it is impossible for me to comply with your Request for discharging your two Servants, Soldiers in the Massa. Line.
                  Neither, for the same Reasons, can I consent to their remaing longer out of Service—You will therefore please to order them immediately to join their Regiment or send on two others of equal goodness & to the Acceptance of the Muster Officers, as Substitutes, to take their places.  I am &c.
                  
                     G.W.
                  
               